    Case 20-42492       Doc 448      Filed 09/15/21 Entered 09/15/21 10:06:01
                                     Document      Page 1 of 18                         EODDesc Main

                                                                                        09/15/2021
                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

In re:                                             §    Chapter 11
                                                   §
SPHERATURE INVESTMENTS LLC,                        §    Case No.: 20-42492
et al.                                             §
                                                   §
                 Debtors.1                         §    Jointly Administered
                                                   §

       ORDER: (I) CONDITIONALLY APPROVING DISCLOSURE STATEMENT;
     (II) ESTABLISHING PROCEDURES FOR SOLICITATION AND TABULATION
     OF VOTES ON PLAN; (III) ESTABLISHING PROCEDURES FOR SUBMISSION
        OF TOPPING BIDS; (IV) APPROVING CERTAIN FORMS AND NOTICES;
         (V) SCHEDULING A COMBINED HEARING ON FINAL APPROVAL OF
              DISCLOSURE STATEMENT AND CONFIRMATION OF PLAN;
                      AND (VI) GRANTING RELATED RELIEF

         This matter coming before the Court on the Debtors’ Amended Motion for Entry of an

Order: (I) Conditionally Approving Disclosure Statement; (II) Establishing Procedures for

Solicitation and Tabulation of Votes on Plan; (III) Establishing Procedures for Submission of

Topping Bids; (IV) Approving Certain Forms and Notices; (V) Scheduling a Combined Hearing

on Final Approval of Disclosure Statement and Confirmation of Plan; and (VI) Granting Related

Relief [Docket No. 435] (the “Motion”)2 filed by the above-captioned debtors and debtors-in-

possession (collectively, the “Debtors”), for an order pursuant to §§ 105, 363(b), 364, 365, 1121,

1123, 1124, 1125, 1126, and 1128 of title 11 of the United States Code (the “Bankruptcy Code”),

Rules 2002, 3016, 3017, 3018, 3020, 4001, 6004, 6006, and 9006 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 3017-1.1 of Local Bankruptcy Rules of



1
    The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases are: Spherature
    Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
    WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures
    Services, LLC EIN#2220. The above-captioned Debtors’ mailing address is 5100 Tennyson Pkwy, Plano, TX
    75024.



EXHIBIT A – Proposed Order                                                                        Page 1
    Case 20-42492          Doc 448       Filed 09/15/21 Entered 09/15/21 10:06:01                     Desc Main
                                         Document      Page 2 of 18



the United States Bankruptcy Court for the Eastern District of Texas (the “Local Rules”) and the

Procedures for Complex Chapter 11 Cases in the Texas Bankruptcy Courts (effective as of

October 17, 2005, the “Complex Chapter 11 Procedures”), the Court having (i) reviewed the

Motion and the Toth Declarations, (ii) entered the Order Approving Expense Reimbursement and

Breakup Fee for Term-Sheet Plan Sponsor/Purchaser [Docket No. 329], and (iii) considered all

matters brought to the Court’s attention at a hearing held on September 13, 2021, (the “Hearing”)

before the Court; the Debtors requested entry of an order:

          a)       Conditionally approving the Disclosure Statement for the Third Amended Joint
                   Chapter 11 Plan of Spherature Investments LLC and its Debtor Affiliates (as may
                   be amended, supplemented, or otherwise modified from time to time, the
                   “Disclosure Statement”);
          b)       Establishing procedures for the solicitation and tabulation of votes to accept or
                   reject the Third Amended Joint Chapter 11 Plan of Spherature Investments LLC
                   and its Debtor Affiliates (as may be amended, supplemented, or otherwise
                   modified from time to time, the “Plan”);
          c)       Establishing procedures for soliciting topping bids for the sale of substantially all
                   of the Debtors’ assets, which sale shall occur through the Plan;
          d)       Scheduling a combined hearing to consider approval of the Disclosure Statement
                   on a final basis and confirmation of the Plan, including all transactions
                   contemplated thereunder (the “Combined Hearing”);
          e)       Establishing voting and objection deadlines in connection with the Plan and the
                   transactions contemplated therein;
          f)       Approving forms of ballot and notices, and the Solicitation Package; and
          g)       Approving the Debtors’ proposed procedures for noticing, balloting, solicitation
                   of votes, solicitation of topping bids, voting, assumption and assignment of
                   executory contracts and unexpired contracts;
all as more fully set forth in the Motion, and the Court having determined that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; the Court

finding that (i) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334,

(ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), (iii) venue is proper before this


2
    Capitalized terms not otherwise defined herein shall have the meaning attributed to such term in the Motion unless
    otherwise indicated.

                                                           2
 Case 20-42492        Doc 448      Filed 09/15/21 Entered 09/15/21 10:06:01             Desc Main
                                   Document      Page 3 of 18



Court pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) notice of the Motion and the hearing, if any,

were adequate under the circumstances, (v) the solicitation procedures and Tabulation

Procedures provide for a fair and equitable voting process and are consistent with § 1126 of the

Bankruptcy Code, (vi) the Topping Bid Procedures are designed to fair and reasonable, and are

designed to solicit and evaluate competitive bids for the Debtors’ Assets; (vii) the assumption

and assignment procedures are fair and reasonable and designed to provide proper notice to all

parties; (viii) the deadlines, time periods, forms and manner of notices, and ballots proposed in

the Motion and attached thereto as Exhibits A through O are acceptable and adequate, and

comply with the Bankruptcy Rules or the Local Rules, as applicable, and (ix) that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein;

       IT IS THEREFORE ORDERED, AND NOTICE IS HEREBY GIVEN, THAT:

       1.      The Motion is GRANTED to the extent provided herein:

Conditional Approval of the Disclosure Statement and Setting of the Combined Hearing

               a)      The Disclosure Statement is CONDITIONALLY APPROVED, with the
                       modifications as discussed on the record at the Hearing, as having
                       adequate information, without prejudice to any party-in-interests’
                       objection to the Disclosure Statement at the Confirmation Hearing.
               b)      The Combined Hearing is set on October 21, 2021 at 1:30 p.m.
                       (prevailing Central Time).
               c)      The Debtors are hereby authorized to make technical, conforming, and
                       other non-material changes to the Disclosure Statement prior to its
                       transmittal to holders of Claims without the necessity of any further order
                       of this Court.
Contents and Distribution of the Solicitation Package
               d)      The form and contents of the Solicitation Package are APPROVED in all
                       respects.
               e)      The manner of service for the Solicitation Package, as set forth in the
                       Motion and below, is APPROVED in all respects.
                    i. The Debtors are authorized to effectuate the transmittal of the Solicitation
                       Package through electronic means by causing (a) the Solicitation Package
                       to be available free of charge at https://cases.stretto.com/Spherature, and

                                                  3
 Case 20-42492       Doc 448     Filed 09/15/21 Entered 09/15/21 10:06:01             Desc Main
                                 Document      Page 4 of 18



                      (b) the Disclosure Statement, the Plan, this Order, and all exhibits related
                      to the foregoing, to be available, free of charge, under the “Plan and
                      Solicitation” Tab at https://cases.stretto.com/Spherature.
                  ii. The Debtors are not required to mail the Solicitation Packages or other
                      solicitation materials to (i) Holders of Claims or Interests that have already
                      been fully satisfied during these Chapter 11 Cases or that are authorized to
                      be paid in full in the ordinary course of business pursuant to an order
                      previously entered by this Court, or (ii) any party to whom any prior
                      notice in these Chapter 11 Cases was subsequently returned as
                      undeliverable.
                  iii. In lieu of transmitting a Solicitation Package to the Non-Voting Classes,
                       the Debtors shall direct Holders of Claims or Interests in the Non-Voting
                       Classes      to       the   “Plan      and     Solicitation”     Tab    at
                       https://cases.stretto.com/Spherature, which shall contain the form of Non-
                       Voting Creditors Notice, attached to the Motion as Exhibit L.
                  iv. Debtors shall publish a Publication Notice, substantially in the form
                      attached hereto as Exhibit M, listing the times set forth for filing
                      objections to confirmation, including to the Proposed Transaction or any
                      Alternative Transaction. The Debtors shall cause the Publication Notice
                      be published once in USA Today within five (5) business days following
                      entry of this Order.
             f)       The Debtors are hereby authorized to make technical, conforming, and
                      other non-material changes to the Solicitation Package and related
                      solicitation materials prior to transmittal to holders of Claims without the
                      necessity of any further order of this Court.
             g)       The Debtors shall serve the Solicitation Packages on or before September
                      16, 2021.
Voting Deadline and Manner of Voting
             h)       The Voting Deadline is set as October 8, 2021 at 4:00 p.m. (prevailing
                      Central Time).
             i)       Subject to any extension of the Voting Deadline by order of the Court
                      permitting a late submission, a completed Ballot, including an E-Ballot,
                      must be actually received by Stretto, the notice, claims, and solicitation
                      agent for the Debtors, by no later than the Voting Deadline to deem the
                      Ballot timely and counted.
             j)       Holders of Claims in the Voting Classes who choose to submit Ballots by
                      regular mail, overnight courier, or hand delivery shall use the following
                      address:
                                        Spherature Ballot Processing
                                                c/o Stretto
                                          410 Exchange, Suite 100
                                             Irvine, CA 92602

                                                4
 Case 20-42492       Doc 448     Filed 09/15/21 Entered 09/15/21 10:06:01            Desc Main
                                 Document      Page 5 of 18



                                                 (855) 205-7196

k) The Debtors are authorized to accept Ballots via electronic, online transmission through a
   customized electronic Ballot (each an “E-Ballot”) by utilizing the balloting portal at
   https://balloting.stretto.com/ that is located on Stretto’s case-designated website
   https://cases.stretto.com/Spherature. Holders of Claims in the Voting Classes may cast an E-
   Ballot and electronically sign and submit such E-Ballot instantly via Stretto’s electronic
   ballot portal, provided that such E-Ballots are submitted to Stretto’s electronic ballot portal
   on or before the Voting Deadline.
Disclosure Statement and Plan Objection Deadline and Guidelines and Reply Deadline
               l)      The deadline to object to the Disclosure Statement and Plan, including the
                       Sale Transaction and all other transactions contemplated therein
                       (collectively, the “Objections”), is set as October 14, 2021 at 4:00 p.m.
                       (prevailing Central Time) (the “Objection Deadline”).
               m)      All Objections shall: (a) be in writing; (b) state with particularity the
                       grounds (including any applicable legal authority) of objection, identifying
                       the specific section and/or text of the Plan to which the objection is
                       focused; and (c) be filed with this Court and served on Debtors’ counsel,
                       the Committee, and the U.S. Trustee by not later than the Objection
                       Deadline.
               n)      All Objections that are untimely and non-compliant with this Order shall
                       be summarily stricken and/or overruled by the Court.
               o)      The Debtors are permitted to file their (i) reply to any and all Objections,
                       including a consolidated reply in their sole discretion, and (ii) a brief in
                       support of the Disclosure Statement and Plan, including the Sale
                       Transaction and all other transactions contemplated therein, no later than
                       October 20, 2021.
Form Ballots
               p)      The following form ballots, attached to the Motion, are APPROVED:
                    i. Exhibits C, D, E, F, G, H, and I: form of ballot for Holders of Allowed
                       Claims in Classes 2, 3, 4, 5, 6, 7, and 8 (collectively, the “Ballots”).
               q)      Each respective Claimant’s voting amount(s) will be determined by the
                       procedures set forth in this Order or by other, further order of the Court.




                                                5
 Case 20-42492       Doc 448    Filed 09/15/21 Entered 09/15/21 10:06:01            Desc Main
                                Document      Page 6 of 18



Voting Record Date
              r)     The Voting Record Date is established as September 13, 2021.
Tabulation Procedures
              s)     The following procedures (collectively the “Tabulation Procedures”) are
                     hereby APPROVED and shall apply to the determination and tabulation of
                     votes on the Plan:
             i.      If a Claim for which a Proof of Claim was timely filed and is
                     liquidated and non-contingent or was listed in the Debtors’
                     schedules of assets and liabilities (the “Schedules”) in an amount
                     that is liquidated, non-contingent, and undisputed, such Claim is
                     allowed for voting in the amount set forth on the proof of Claim or,
                     if no Proof of Claim was timely filed, the Debtors’ filed Schedules
                     to the extent such Claim is not listed as contingent, unliquidated,
                     undetermined or disputed.

            ii.      With respect to a proof of Claim which, according to the Clerk of
                     the Court’s records, was not filed as of the Voting Record Date and
                     is not subject to the provisions of the immediately preceding
                     paragraph, such Claim shall be provisionally disallowed for voting
                     purposes.

           iii.      With respect to a liquidated, non-contingent, undisputed Claim as
                     to which (i) a proof of Claim has been filed as of the Voting
                     Record Date, (ii) a Claim is not listed in the Debtors’ schedules
                     that conflicts in amount with such proof of Claim, and (iii) an
                     objection has not been filed, the classification of such Claim shall
                     be that specified in such proof of Claim and that proof of Claim
                     shall be accorded one vote and assigned the value of asserted in the
                     proof of claim for purposes of § 1126(c), subject to any applicable
                     limitations set forth below.

           iv.       With respect to a proof of Claim which is the subject of an
                     objection filed by Debtors or asserted by Debtors in the Plan, the
                     Claim represented by such proof of Claim shall be provisionally
                     disallowed for voting purposes, except to the extent and in the
                     manner that (i) the Debtors indicate in their objection the extent to
                     which such Claim should be allowed; or (ii) the Court otherwise
                     orders.

            v.       If a Claim for which a Proof of Claim has been timely filed for
                     unknown or undetermined amounts, or is wholly unliquidated or
                     wholly contingent (as determined on the face of the Claim or after
                     a reasonable review of the supporting documentation by the Voting
                     Agent) and such Claim has not been allowed, such Claim shall be
                     temporarily allowed for voting purposes only, and not for purposes

                                               6
Case 20-42492   Doc 448    Filed 09/15/21 Entered 09/15/21 10:06:01            Desc Main
                           Document      Page 7 of 18



                of allowance or distribution, at one dollar ($1.00) unless the Claim
                is disputed as set forth in the immediately preceding paragraph.

        vi.     With respect to a Claim that has been estimated or otherwise
                allowed for voting purposes by order of the Court, the amount and
                classification of such Claim shall be that set by the Bankruptcy
                Court.

       vii.     If a Claim for which a Proof of Claim has been timely filed is
                partially unliquidated or partially contingent (as determined on the
                face of the Claim or after a reasonable review of the supporting
                documentation by the Voting Agent), such Claim is temporarily
                allowed in the amount that is liquidated and non-contingent for
                voting purposes only, and not for purposes of allowance or
                distribution.

       viii.    If a claim is deemed allowed under the Plan, an order of the Court
                or a stipulated agreement between the parties, such Claim will be
                temporarily allowed for voting purposes in the deemed allowed
                amount set forth therein.

        ix.     If a Claim is listed in the Schedules as contingent, unliquidated, or
                disputed and a proof of claim was not (i) filed by the applicable bar
                date for the filing of proofs of Claim established by the Court; or
                (ii) deemed timely filed by an order of the Court prior to the
                Voting Deadline; such Claim shall be disallowed for voting
                purposes; provided that if the applicable bar date has not yet
                passed, such Claim shall be entitled to vote at $1.00.

         x.     Holders of Claims shall not be entitled to vote Claims to the extent
                such Claims duplicate or have been superseded by other Claims of
                such holders of Claims.

        xi.     If the holder of a Claim submits more than one Ballot voting the
                same Claim or Interest prior to the deadline for submission of
                Ballots, the first of such Ballots filed (and only such Ballot) shall
                be counted in accordance with the Voting Procedures unless either
                (i) the Debtors consent to the filing and counting of a superseding
                Ballot, or (ii) the Court, after notice and a hearing, orders
                otherwise.

       xii.     Proofs of Claim filed or Claims listed in the Debtors’ schedules for
                $0.00 or negative amounts are not entitled to vote.

       xiii.    The dollar amount of the Virtual Currency will be the book value
                of the Virtual Currency.



                                          7
Case 20-42492   Doc 448    Filed 09/15/21 Entered 09/15/21 10:06:01            Desc Main
                           Document      Page 8 of 18



       xiv.     The authority of the signatory of each Ballot to complete and
                execute such Ballot shall be presumed.

        xv.     Any Ballot which is executed and returned, but does not indicate
                an acceptance or rejection of the applicable Plan or indicates both
                acceptance and rejection of the plan shall be deemed to be an
                acceptance of the Plan.

       xvi.     For the purpose of voting on the Plan, the Debtors will be deemed
                to be in constructive receipt of any Ballot timely delivered to any
                address designated for the receipt of Ballots cast in connection
                with the Plan.

      xvii.     Any Ballot received by the Debtors after the Voting Deadline shall
                not be accepted or used by the Debtors in connection with the
                Debtors’ request for Confirmation of the Plan unless the Court
                orders such Ballot to be counted or the Debtors consent to the
                filing and counting of such Ballot.

      xviii.    All Ballots must be cast using the Ballots distributed to the holders
                of Claims. Votes cast in any manner other than by using such
                Ballots will not be counted.

       xix.     For purposes of the numerosity requirement of § 1126(c) of the
                Bankruptcy Code, separate Claims held by a single creditor in a
                particular Class shall be aggregated as if such creditor held one
                Claim against the Debtor(s) in such Class, and the votes related to
                such Claims shall be treated as a single vote to accept or reject the
                Plan.

        xx.     Notwithstanding anything to the contrary contained herein, any
                creditor who has filed or purchased duplicate Claims within the
                same Voting Class shall be provided with only one Solicitation
                Package and one ballot for voting a single Claim in such Class,
                regardless of whether the Debtors, Committee, or other party in
                interest has objected to such duplicate Claims.

       xxi.     If the Debtors, Committee, or other party in interest has served an
                objection or request for estimation as to a Claim at least seven (7)
                days before the Voting Deadline, such Claim is temporarily
                disallowed for voting purposes only, and not for purposes of
                allowance or distribution, except to the extent and in the manner as
                may be set forth in such objection, or as ordered by the Court
                before the Voting Deadline.

      xxii.     Any Ballot that is illegible or contains insufficient information to
                permit the identification of the claimant will not be counted.


                                          8
 Case 20-42492         Doc 448     Filed 09/15/21 Entered 09/15/21 10:06:01             Desc Main
                                   Document      Page 9 of 18



        xxiii.          Any Ballot cast by a Person or Entity that does not hold a Claim in
                        a Class that is entitled to vote to accept or reject the Plan will not
                        be counted.

        xxiv.           Any Class of Claims or Interests that does not have a holder of an
                        Allowed Claim or Allowed Interest or a Claim or Interest
                        temporarily Allowed by the Bankruptcy Court as of the date of the
                        Confirmation Hearing shall be deemed eliminated from the Plan
                        for purposes of voting to accept or reject the Plan and for purposes
                        of determining acceptance or rejection of the Plan by such Class
                        pursuant to §1129(a)(8).

         xxv.           If a Class contains Claims eligible to vote and no holder of Claims
                        eligible to vote in such Class votes to accept or reject the Plan, the
                        Plan shall be presumed accepted by the holders of such Claims in
                        such Class.

        xxvi.           Any Ballot sent only to the Debtors or the Debtors’ professional
                        and not the Voting Agent will not be counted.

        xxvii.          The Voting Agent’s E-Ballot portal is the sole manner in which
                        Ballots will be accepted via electronic or online transmissions.
                        Creditor who cast a Ballot using the E-Ballot portal should NOT
                        also submit a hard copy Ballot. Ballots submitted by facsimile,
                        email, or other means of electronic transmissions will not be
                        counted.

Bankruptcy Rule 3018 Procedures
                t)      The following procedures (collectively the “Bankruptcy Rule 3018
                        Procedures”) are hereby APPROVED:
                     i. The deadline for filing and serving 3018 Motions is September 30, 2021.
                     ii. The deadline for filing objections to the 3018 Motions, if any, is October
                         8, 2021.




                                                  9
 Case 20-42492        Doc 448     Filed 09/15/21 Entered 09/15/21 10:06:01            Desc Main
                                  Document      Page 10 of 18



Topping Bid Procedures
              u)       The Topping Bid Procedures, as set forth in full on Exhibit B attached to
                       the Motion, are hereby APPROVED and are fully incorporated herein as if
                       set forth in full.
Re-Solicitation Request
              v)       The Committee may seek an expedited hearing to request that the Court
                       require re-solicitation of the Disclosure Statement identifying the
                       Purchaser in the event that a Purchaser other than Verona International
                       Holdings, Inc., and/or one or more subsidiaries or affiliates, as designated
                       by Verona International Holdings, Inc., and as contemplated in the Plan, is
                       the successful bidder.
Assumption and Assignment Procedures
              w)       The following assumption and assignment procedures (the “Assumption
                       and Assignment Procedures”) are hereby APPROVED:
                    i. The Initial Assumption and Assignment Deadline shall be September 30,
                       2021. By this date, the Debtors shall (a) file with the Court, as part of the
                       Plan Supplement, (b) post on Stretto’s case-designated website at
                       https://cases.stretto.com/Spherature, and (c) serve by electronic mail on
                       each counterparty to the Assigned Contracts and Leases, an Initial
                       Assumption and Assignment Notice, in substantially the form attached to
                       the Motion as Exhibit N.
                   ii. The Initial Assumption and Assignment Notice shall contain the amounts
                       the Debtors have determined based on their books and records are the
                       amounts, if any, required to be cured before the applicable Assigned
                       Contract or Assigned Lease may be assumed and assigned under § 365 of
                       the Bankruptcy Code (collectively, “Cure Amounts”).
                   iii. Objections to the Cure Amounts set forth in the Initial Assumption and
                        Assignment Notice must be filed, served, and actually received by the
                        Debtors by October 8, 2021 at 4:00 p.m. (prevailing Central Time) (the
                        “Cure Objection Deadline”); provided, however, that the Debtors may
                        serve a supplemental notice, in a form similar to the Initial Assumption
                        and Assignment Notice, of the Debtors intent to assume and assign an
                        Executory Contract or Unexpired Lease at any time prior to the Plan
                        Effective Date, and the applicable counterparty shall have seven (7) days
                        following the date of service of such supplemental notice to file its
                        objection. Any counterparty to an Executory Contract or Unexpired Lease
                        that fails to object timely to the proposed assumption and assignment or
                        cure amount will be deemed to have assented to such assumption.
                   iv. The form of notice to rejected contracts attached to the Motion as Exhibit
                       O is approved.




                                                10
 Case 20-42492      Doc 448      Filed 09/15/21 Entered 09/15/21 10:06:01             Desc Main
                                 Document      Page 11 of 18



Summary of Deadlines
              x)      The following dates and deadlines are hereby APPROVED; provided,
                      however, unless otherwise indicated in the Plan or Disclosure Statement,
                      the Debtors may extend such deadlines in their discretion.


                                         Proposed Timetable
Voting Record Date (General)                       September 13, 2021
Deadline for Mailing Solicitation Materials        On or before September 16, 2021
Bid Deadline                                       September 27, 2021, at 11:59 p.m. (CT)
Auction (if necessary)                             September 29, 2021, at 10:00 a.m. (CT)
Notice of Successful Bid (and Back-Up Bid, if      September 30, 2021, at 10:00 a.m. (CT)
applicable)
Plan Supplement Deadline (inclusive of Initial     September 30, 2021
Assumption and Assignment Notice)
Rule 3018 Motion Deadline                          September 30, 2021
3018 Objection Deadline                            October 8, 2021
Voting Deadline                                    October 8, 2021, at 4:00 p.m. (CT)
Cure Objection Deadline (Initial Notice)           October 8, 2021, at 4:00 p.m. (CT)
Deadline to Object to Alternative Transaction (if  October 14, 2021, at 4:00 p.m. (CT)
applicable)
Deadline to Object to Proposed Transaction with    October 14, 2021, at 4:00 p.m. (CT)
Purchaser
Confirmation Objection Deadline                    October 14, 2021, at 4:00 p.m. (CT)
Voting Report Due                                  October 18, 2021
Confirmation Brief Due                             October 20, 2021
Combined Hearing                                   October 21, 2021, at 1:30 p.m. (CT)
Closing Date (for Proposed Transaction with        October 22, 2021
Purchaser)
Closing Date (for Alternative Transaction)         November 4, 2021




                                                11
 Case 20-42492        Doc 448    Filed 09/15/21 Entered 09/15/21 10:06:01            Desc Main
                                 Document      Page 12 of 18



Miscellaneous

       2.       Nothing in the Motion or this Order shall be deemed or construed as (i) an

admission as to the validity, priority, or extent of any claim or lien against the Debtors; (ii) a

waiver of the Debtors’ or any party-in-interest’s rights to dispute a claim; (iii) an approval or

assumption of any agreement under § 365 of the Bankruptcy Code; or (iv) or an admission as to

the executory nature of any contracts, or the enforceability of any leases against the Debtors,

under § 365 of the Bankruptcy Code.

       3.       The Debtors are authorized to take (or refrain from taking) any action and, as

necessary or appropriate, to implement the terms of, and the relief granted in, this Order without

seeking further Order of this Court.

       4.       The Debtors are authorized to include a letter of the Committee in support of the

Plan in the Solicitation Package; provided, however, that the issuance of such a letter and the

content thereof, shall be the sole and exclusive discretion of the Committee

       5.       The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

       6.       Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

       7.       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       8.       The Court shall retain exclusive jurisdiction to hear and determine all matters

        arising from or related to the implementation, interpretation, or enforcement of this Order.



IT IS SO ORDERED.                                           Signed on 9/15/2021

                                                                                              YM
                                                 HONORABLE BRENDA T. RHOADES,
                                                 CHIEF UNITED STATES BANKRUPTCY JUDGE


                                                12
 Case 20-42492             Doc 448   Filed 09/15/21 Entered 09/15/21 10:06:01   Desc Main
                                     Document      Page 13 of 18



Submitted and Prepared by:

/s/ Marcus A. Helt
Marcus A. Helt (Texas Bar #24052187)
Jack Haake (Admitted Pro Hac Vice)
MCDERMOTT WILL & EMERY LLP
2501 North Harwood Street, Suite 1900
Dallas, Texas 75201
Tel: 214.210.2821
Fax: 972.528.5765
Email: mhelt@mwe.com
Email: jhaake@mwe.com

COUNSEL TO THE DEBTORS
AND DEBTORS IN POSSESSION


DM_US 182146863-4.114823.0011




                                                13
Case 20-42492   Doc 448   Filed 09/15/21 Entered 09/15/21 10:06:01   Desc Main
                          Document      Page 14 of 18



                                  Exhibit M
    Case 20-42492          Doc 448     Filed 09/15/21 Entered 09/15/21 10:06:01                    Desc Main
                                       Document      Page 15 of 18



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

In re:                                                       § Chapter 11
                                                             §
SPHERATURE INVESTMENTS LLC, et al.,                          § Case No. 20-42492
                                                             §
                   Debtors.1                                 § (Jointly Administered)

                        NOTICE OF COMBINED HEARING AND DEADLINE TO
                                OBJECT TO DEBTORS’ PLAN

       PLEASE TAKE NOTICE OF THE FOLLOWING:
        1.      On September 14, 2021, the above-captioned debtors and debtors in possession
(collectively, the “Debtors” filed: (a) the Third Amended Joint Chapter 11 Plan of Spherature
Investments LLC and its Debtor Affiliates (as it may be amended or modified, the “Plan”) [Docket
No. ●] and (b) the Disclosure Statement for the Third Amended Joint Chapter 11 Plan of
Spherature Investments LLC and its Debtor Affiliates (as it may be amended or modified, the
“Disclosure Statement”) [Docket No. ●]. On September 12, 2021, the Debtors filed the Debtors’
Amended Motion for Entry of an Order: (I) Conditionally Approving Disclosure Statement; (II)
Establishing Procedures for Solicitation and Tabulation of Votes on Plan; (III) Establishing
Procedures for Submission of Topping Bids; (IV) Approving Certain Forms and Notices; (V)
Scheduling a Combined Hearing on Final Approval of Disclosure Statement and Confirmation of
Plan; and (VI) Granting Related Relief [Docket No. ●] (the “Motion”).2

        2.      On [September ●, 2021], the United States Bankruptcy Court for the Eastern
District of Texas (the “Court”) entered an order [ECF No. ●] (the “Disclosure Statement Order”)
that, among other things, authorized the Debtors to solicit votes with regard to the acceptance or
rejection of the Debtors’ Chapter 11 Plan.

        3.      Copies of the Disclosure Statement Order, the Plan, the Disclosure Statement, and
other documents and materials included in the Solicitation Package may be obtained by (a)
accessing the Debtors’ website at https://cases.stretto.com/spherature/, (b) writing to the Debtors’
claims agent at the following address: Team Spherature, 410 Exchange, Suite 100, Irvine, CA
92602, (c) calling the Debtors’ claims agent at (855) 205-7196 (toll-free) or (949) 537-2232
(international), or (d) emailing teamspherature@stretto.com. You may also obtain copies of any
pleadings filed in these chapter 11 cases for a fee via PACER at: http://www.ecf.txeb.uscourts.gov.




1
  The Debtors in the above-captioned chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Spherature Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures
Marketing Holdings, LLC EIN#3846; WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC
EIN#3255; WorldVentures Services, LLC EIN#2220.
2
  Capitalized terms not otherwise defined in this Notice have the meanings given to them in the Plan or the Motion,
as applicable.


DM_US 181267527-3.114823.0011
 Case 20-42492             Doc 448     Filed 09/15/21 Entered 09/15/21 10:06:01               Desc Main
                                       Document      Page 16 of 18



        4.      A hearing to consider approval of the disclosure statement and confirmation of the
Plan (the “Combined Hearing”) will be held before the Honorable Brenda T. Rhoades, United
States Bankruptcy Judge for the Eastern District of Texas, at Suite 300B, 660 North Central
Expressway, Plano, TX 75074, on October 21, 2021 at 1:30 p.m., prevailing Central Time.
Parties are instructed to dial 1-888-675-2535, use Access No. 4225607 and Security No. [●], as
well as directed to review the instructions contained in the following link for all telephonic
hearings before Judge Rhoades: http://www.txeb.uscourts.gov/content/judgerhoades. The
information can be found by accessing the Court’s webpage at www.txeb.uscourts.gov and
choosing “Judge’s Info”, then choosing “Judge Rhoades”, and then choosing “Telephonic
Hearing” Tab.

        5.       Pursuant to the Disclosure Statement Order, the Court approved certain procedures
for the solicitation and tabulation of votes to accept or reject the Plan.

                   a.       Under the terms of the Plan, only holders of Claims in Classes 2, 3, 4, 5, 6,
                            7, 8, and 10 are entitled to vote on the Plan, as Governed by the Voting
                            Procedures.

                   b.       Under the terms of the Plan, Classes 1, 9, and 11 are not entitled to vote on
                            the Plan.

                   c.       If you are the holder of a claim against the Debtors as of September 13,
                            2021, in a Class entitled to vote on the Plan (i.e., Classes 2, 3, 4, 5, 6, 7, 8,
                            and 10), you have received with this notice a Solicitation Package. The
                            Solicitation Package provides, among other things, a ballot form (a
                            “Ballot”), voting instructions appropriate for your claim, and an electronic
                            link that includes copies of the Plan and the Disclosure Statement and
                            related solicitation materials.

                   d.       Voting on the Plan may be done on the Ballot you were provided in the
                            Solicitation Package. Should you desire a physical copy of the documents,
                            you may call undersigned counsel prior to the Voting Deadline, as defined
                            below, and request that a physical copy be sent to you. The deadline to
                            return completed Ballots is 4:00 p.m., Prevailing Central Time, on
                            October 8, 2021 (the “Voting Deadline”). If you are in a Voting Class,
                            for your vote to be counted, your Ballot must be properly completed,
                            signed, and returned so that it is actually received by Stretto, the notice,
                            claims, and solicitation agent for the Debtors, before the Voting
                            Deadline. Any failure to follow the voting instructions included with the
                            Ballot or to return a properly completed Ballot so that it is received by the
                            Voting Deadline may disqualify the Ballot.

                   e.       YOU ARE URGED TO READ CAREFULLY ALL INSTRUCTIONS
                            RECEIVED WITH YOUR SOLICITATION MATERIALS TO ENSURE
                            THAT YOUR BALLOT IS PROPERLY COMPLETED AND TIMELY
                            SUBMITTED.




DM_US 181267527-3.114823.0011
 Case 20-42492              Doc 448     Filed 09/15/21 Entered 09/15/21 10:06:01             Desc Main
                                        Document      Page 17 of 18



                   f.        If you are the holder of a claim against or interest in the Debtors in a Class
                             not entitled to vote on the Plan, you have not received a Solicitation
                             Package. As stated above, however, you may review and obtain copies of
                             the Plan and the Disclosure Statement and other key documents in these
                             chapter         11        cases       free         of        charge        on
                             https://cases.stretto.com/spherature/court-docket. Alternatively, copies of
                             the Plan and the Disclosure Statement are available upon request to Stretto
                             at the following address or toll-free telephone number: Spherature Ballot
                             Processing, c/o Stretto, 410 Exchange, Suite 100, Irvine, CA 92602; (855)
                             205-7196.

         6.      Objections, if any, to approval of the Disclosure Statement or confirmation of the
Plan must: (a) be in writing; (b) state the name and address of the objecting party and the nature
of the claim of such party; (c) state with particularity the basis and nature of such Objection (and,
if practicable, a proposed modification to the Plan that would resolve such Objection); (d) conform
to the Bankruptcy Rules, the local rules and any orders of the Court; and (e) be filed with the Court
and served on the following parties so that they are received no later than 4:00 p.m., prevailing
Central Time, on October 14, 2021:

                        a. counsel to the Debtors, Attn: Marcus A. Helt, Esq. and Jack G. Haake,
                           McDermott Will & Emery LLP, 2501 North Harwood Street, Suite 1900,
                           Dallas, TX 75201;


                        b. the Office of the United States Trustee for the Eastern District of Texas, 110
                           N. College Ave., Suite 300, Tyler, TX 75702, Attn: William T. Neary, Esq.;
                           and


                        c. counsel to the Official Committee of Unsecured Creditors, Attn: Michael D.
                           Warner, Esq., Pachulski Stang Ziehl & Jones LLP, 440 Louisiana Street, Suite
                           900, Dallas, TX 77002.


       7.     If you seek to challenge the disallowance of your claim for voting purposes, you
must serve on the Debtors and file with the Court a motion for an order pursuant to Federal Rule
of Bankruptcy Procedure 3018(a) temporarily allowing such claim in a different Class and/or
amount for purposes of voting to accept or reject the Plan by October 8, 2021.

        8.    The Combined Hearing may be continued from time to time without further notice
other than an order confirming the adjourned date at the Combined Hearing or any continued
hearing.

                                     BINDING NATURE OF THE PLAN
 IF CONFIRMED, THE PLAN SHALL BIND ALL HOLDERS OF CLAIMS OR
 INTERESTS TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
 WHETHER OR NOT SUCH HOLDER WILL RECEIVE OR RETAIN ANY PROPERTY


DM_US 181267527-3.114823.0011
 Case 20-42492             Doc 448   Filed 09/15/21 Entered 09/15/21 10:06:01     Desc Main
                                     Document      Page 18 of 18



 OR INTEREST IN PROPERTY UNDER THE PLAN, HAS FILED A PROOF OF CLAIM
 OR INTEREST IN THE CHAPTER 11 CASES, OR FAILED TO VOTE TO ACCEPT OR
 REJECT THE PLAN OR VOTE TO REJECT THE PLAN.



                                             RELEASES
 ARTICLE IX OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
 INJUNCTION PROVISIONS AND A THIRD-PARTY RELEASE. THUS, HOLDERS OF
 CLAIMS AGAINST THE DEBTORS ARE ADVISED TO REVIEW AND CONSIDER
 THE PLAN CAREFULLY BECAUSE THEIR RIGHTS MAY BE AFFECTED
 THEREUNDER.


                                               Respectfully Submitted,
  Dated: September __, 2021
                                               /s/ Draft

                                               Marcus A. Helt (TX 24052187)
                                               Jack G. Haake (Admitted Pro Hac Vice)
                                               MCDERMOTT WILL & EMERY LLP
                                               2501 North Harwood Street, Suite 1900
                                               Dallas, TX 75201
                                               Telephone: (214) 210-2821
                                               Facsimile: (972) 528-5765
                                               Email: mhelt@foley.com
                                               Email: jhaake@foley.com

                                               Counsel for the Debtors and Debtors in Possession




DM_US 181267527-3.114823.0011
